In an action to recover damages for personal injuries sustained by plaintiff’s decedent as a result of medical malpractice, the defendant doctor appeals from an order of the Supreme Court, Queens County (Durante, J.), dated September 13, 1983, which granted plaintiff’s motion to amend the complaint by adding a cause of action for wrongful death. 11 Order reversed, on the law, with costs, and plaintiff’s motion denied without prejudice to renewal on proper papers which shall include competent medical proof of a causal connection between the alleged malpractice and the death of the original plaintiff. 11 Absent proof as above indicated (the physician’s affidavit submitted by plaintiff was insufficient in this regard), the granting of leave to amend the complaint was an improvident exercise of discretion (Wood v Southside Hosp., 45 AD2d 1052; Robbins v Healy, 35 AD2d 850). Mangano, J. P., Thompson, O’Connor and Boyers, JJ., concur.